        Case: 3:19-cv-00608-wmc Document #: 6 Filed: 05/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

RAHMAD LASHAD GEDDES,

        Petitioner,
                                                     Case No. 19-cv-608-wmc
   v.

MATTHEW MARSKE,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

Rahmad Lashad Geddes’ petition under 28 U.S.C. § 2241 dismissing this case.




        /s/                                                  5/29/2020
        Peter Oppeneer, Clerk of Court                        Date
